Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 21 June 2022 have been acknowledged.  The Final Rejection mailed on 21 December 2021 has been withdrawn.  Claims 1-2, 4-10, and 12-21 are currently pending.  Claims 3 and 11 are cancelled.  Claims 5 and 21 were previously withdrawn.  Claims 1-2, 4, 6-10, and 12-20 are examined on the merits within. 

Withdrawn Rejections
2.	Applicants’ arguments, filed 21 June 2022, with respect to the 35 U.S.C. 102(a)(1) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejection of claims 1-2, 4, 6-10, 12, 15, and 17-20 has been withdrawn. The 35 U.S.C. 103 Rejection of claims 1-2, 4, 6-10, and 12-20 has been withdrawn. 

New Rejections
Claim Rejections – 35 U.S.C. 112(b) 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2, 4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 1 is directed to a phenol-containing polymer…wherein the phenol containing polymer is or comprises a modified form of one or more of hyaluronic acid, polyethylene glycol, dopamine, L-DOPA, serotonin, adrenaline, noradrenaline, salicylic acid, alginate, dextran, collagen, gelatin, chitosan, carboxymethylcellulose, heparin, poly(vinyl alcohol), and a sugar or a dimer or a trimer thereof.” The metes and bounds of “modified” are unspecified.  Polyethylene glycol, sugar, poly(vinyl alcohol), carboxymethylcellulose, heparin, hyaluronic acid, alginate, dextran, and chitosan do not comprise a phenol. Therefore it is unclear as to what extent modification occurs to convert compounds without phenols into phenol containing polymers. In addition, sugar, hyaluronic acid, dopamine, L-DOPA, serotonin, adrenaline, noradrenaline, salicylic acid, etc. are compounds, not polymers. With the metes and bounds of “modified” unspecified, it is unclear how these compounds are modified to be polymers. Clarification is requested. 

6.	Claims 13-14 recite “The composition of any one of claims”.  This does not refer back to any preceding claims.  Therefore it is unclear which claim these claims depend from.  Clarification is requested. 


Claim Rejections – 35 U.S.C. 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 4, 7-10, 12, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundarakrishnan et al. (Tissue Engineering, 2015).
	Regarding instant claims 1, 4, 7, and 17-20, Sundarakrishnan et al. disclose taking advantage of tyrosine amino acids in silk and collagen-I to form di-tyrosine crosslinked silk-collagen-I composite protein biomaterials.  See page S-364.
	Regarding instant claim 8, the components form a hydrogel.  See page S-364.
	Regarding instant claim 9, Sundarakrishnan et al. disclose encapsulation of human pulmonary fibroblasts (i.e., cells) in the silk-collagen-I matrices.  See page S-364.  The instant application exemplifies cells as active agents.  See paragraph [0012].
	Regarding instant claims 10 and 12, the composition comprises the same combination of ingredients and thus should have the same properties of compressive module between 200 Pa and 1 MPa and mass fraction of at most 1.00.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding instant claim 15, the language of “formulated for injection” is a future intended use.  
	Thus the instant claims are anticipated by Sundarakrishnan et al.
Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4, 6-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundarakrishnan et al. (Tissue Engineering, 2015) in view of Simmons et al. (RSC Advances, 2016) and Altman et al. (U.S. Patent Application Publication No. 2016/0095695).
	Sundarakrishnan et al. teach taking advantage of tyrosine amino acids in silk and collagen-I to form di-tyrosine crosslinked silk-collagen-I composite protein biomaterials.  See page S-364. The components form a hydrogel.  See page S-364.  Sundarakrishnan et al. teach encapsulation of human pulmonary fibroblasts (i.e., cells) in the silk-collagen-I matrices.  See page S-364.  The instant application exemplifies cells as active agents.  See paragraph [0012]. The composition comprises the same combination of ingredients and thus should have the same properties of compressive module between 200 Pa and 1 MPa and mass fraction of at most 1.00.  The language of “formulated for injection” is a future intended use.  
	Sundarakrishnan et al. do not teach silkworm or spider silk, at most 8.5 mg/mL of phenol-containing polymer, or an injection force of at most 40N. 
	Simmons et al. teach silk fibroin from silkworms undergoing modifications for bio-applications.  See page 28737.  In particular, the tyrosine residues in silk are grafted with poly(phenylene ether) using HRP and H2O2.  See Figure 1.  The resultant product has strong mechanical properties.  See page 28743.
	Altman et al. teach 23 RGD, an amphiphilic peptide consisting of a tail region followed by a spacer region and finally the sequence arginine-glycine-aspartic acid.  See paragraph [0014]. The tail is capable of linking the molecule to a silk fibroin.  The tail comprises tyrosine.  See paragraph [0213]. Altman et al. teach use of 2.45 mg/ml of 23 RGD.  See paragraph [0049]. The composition may be injected at a force of about 5N.  See paragraph [0021]. Silk refers to a filamentous product secreted by an organism such as a spider or silkworm.  See paragraph [0003]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one type of silk for another because Simmons et al. teach the effective combination of silkworm silk fibroins with a  phenol containing polymer through tyrosine residues.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the amount of phenol containing polymer to achieve the desired function.  In particular, combining a silk fibroin with a tyrosine containing polymer is known to be effective in amounts of 2.45 mg/ml; thus it would have been well within the purview of the skilled artisan to select this amount as a known effective amount.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formulate the composition as an injection dependent on the therapeutic use with an injection force of less than 40N since these are known effective parameters for similar compositions comprising silk cross-linked to a tyrosine containing compound. 

Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615